Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00512-CR

                              EX PARTE Antwaun Deon ROBINSON

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                    Trial Court No. 2014W0146
                           Honorable Andrew Carruthers, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 10, 2014

AFFIRMED

           Appellant Antwaun Deon Robinson appeals the trial court’s order denying his application

for writ of habeas corpus and granting an order of extradition to Alabama. On appeal, Robinson

raises two points of error, contending the trial court erred in denying his application and granting

extradition because: (1) the rendition papers from Alabama, the demanding state, did not comply

with the requirements of the Uniform Criminal Extradition Act; and (2) the State of Texas, the

asylum state, failed to provide sufficient evidence to prove Robinson is the individual named in

the extradition papers. We affirm the trial court’s order.

                                              BACKGROUND

           The record establishes Robinson was convicted in Alabama of the offense of theft and,

pursuant to a plea agreement, placed on probation. The State of Alabama claimed Robinson
                                                                                     04-14-00512-CR


violated the terms of his probation and took refuge in Texas. Thereafter, the State of Alabama

issued a warrant for Robinson’s arrest, alleging “property crimes/probation violation” and sought

to have Robinson extradited from Texas to Alabama. Robinson opposed extradition. Upon

demand from the Governor of Alabama, the Governor of Texas issued a governor’s warrant,

ordering Texas law enforcement officials to arrest Robinson and deliver him to the sheriff’s

department in Coffee County, Alabama. After he was served with a copy of the governor’s

warrant, Robinson filed an application for writ of habeas corpus, contesting extradition.

       The trial court held a hearing on Robinson’s application. At the hearing, the State offered,

and the trial court admitted into evidence, State’s Exhibit 1, which included the governor’s warrant

and the State of Alabama’s request for extradition with supporting documentation. The trial court

also admitted into evidence, at the State’s request, State’s Exhibit 2, a copy of Robinson’s Texas

driver’s license with accompanying identifying information. Robinson argued the governor’s

warrant and request for extradition were not valid and were insufficient to establish Robinson is

the person named in the request for extradition. At the conclusion of the hearing, the trial court

denied Robinson’s requested relief, ordering his extradition to Alabama. Robinson then perfected

this appeal.

                                            ANALYSIS

       As noted above, Robinson raises two complaints on appeal. First, he claims the extradition

documents are invalid, arguing the documents fail to comply with the statutory requirements of

the Uniform Criminal Extradition Act. At the extradition hearing, Robinson also attempted to

challenge the documents because there was a difference in case or cause numbers on certain

documents. Second, Robinson contends the State failed to prove he is the individual named in

extradition documents.



                                                -2-
                                                                                      04-14-00512-CR


                                        Standard of Review

       We review a trial court’s ruling on a writ of habeas corpus for an abuse of discretion. Ex

parte Rodriguez, 378 S.W.3d 486, 489 (Tex. App.—San Antonio 2012, pet. ref’d) (citing Kniatt

v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006)). In conducting our review, we view the

evidence in the light most favorable to the trial court’s ruling. Id.

                                             Application

       The only manner to test the legality of a governor’s extradition warrant is by filing an

application for writ of habeas corpus. Ex parte Walker, 350 S.W.3d 417, 419 (Tex. App.—

Eastland 2011, pet. ref’d) (citing Ex parte Chapman, 601 S.W.2d 380, 382–83 (Tex. Crim. App.

1980)); see TEX. CODE CRIM. PROC. ANN. art. 51.13, § 10(a) (West Supp. 2014). The United States

Supreme Court has placed limitations on the function of asylum state courts in extradition

proceedings. See, e.g., Cal. v. Super. Ct. of Cal., 482 U.S. 400, 408 (1987); Michigan v. Doran,

439 U.S. 282, 289 (1978). Specifically, the asylum court — the Texas courts in this case —may

review only whether: (1) the extradition documents are facially accurate; (2) the appellant has been

charged with a crime in the demanding state; (3) the appellant is the person named in the

extradition request; and (4) whether the appellant is a fugitive. See Doran, 439 U.S. at 289;

Walker, 350 S.W.3d at 419–20; Ex parte Lopez, 988 S.W.2d 788, 789 (Tex. App.—San Antonio

1999, no pet.).

       Robinson first contends the extradition documents failed to comply with the statutory

requirements of section 3 of the Uniform Criminal Extradition Act. He begins by arguing the

extradition documents are insufficient because they failed to include “fingerprints of the individual

that the demanding state was seeking to have extradited from Texas” and “there was no ‘mug shot’

of the individual attached to the supporting documents that purported to identify the photo as one



                                                 -3-
                                                                                     04-14-00512-CR


of the individual that was sought by the demanding state.” Section 3 of the Uniform Criminal

Extradition Act states, in pertinent part:

       No demand for the extradition of a person charged with [a] crime in another State
       shall be recognized by the Governor unless in writing . . . and accompanied by a
       copy of an indictment found or by information supported by affidavit in the State
       having jurisdiction of the crime, or by a copy of an affidavit before a magistrate
       there, together with a copy of any warrant which issued thereupon; or by a copy of
       a judgment of conviction or of a sentence imposed in execution thereof, together
       with a statement by the Executive Authority of the demanding State that the person
       claimed has escaped from confinement or has broken the terms of his bail,
       probation or parole. The indictment, information, or affidavit made before the
       magistrate must substantially charge the person demanded with having committed
       a crime under the law of that State; and the copy of the indictment, information,
       affidavit, judgment of conviction or sentence must be authenticated by the
       Executive Authority making the demand[.]

TEX. CODE CRIM. PROC. ANN. art. 51.13, § 3. A review of the statute establishes Robinson’s

argument is in error with regard to the need for fingerprints or an official mugshot. The statute

requires neither fingerprint evidence nor a mugshot to support an extradition. In this case, the

State introduced, and the trial court admitted into evidence without objection, State’s Exhibits 1

and 2. State’s Exhibit 1 included: (1) the Texas governor’s warrant; (2) the request for extradition

signed by the Alabama governor; (3) an application for extradition from Coffee County, Alabama;

(4) a warrant for Robinson’s arrest for violation of the terms of his probation, which was imposed

after Robinson was convicted of theft; (5) a report by Robinson’s probation officer detailing the

probation violations; (6) a copy of the order of probation; (7) a copy of the indictment, indicting

Robinson for the offense of theft; (8) the judgment of conviction and sentencing order; (9) the

“settlement agreement” between Robinson and the State of Alabama; and (10) a copy of the

Alabama driver’s license of Antwaun Deon Robinson, with identifying information and

photograph. The Alabama documents were supported by a certification prepared and sworn to by

the clerk of Coffee County, Alabama. State’s Exhibit 2 was a copy of the Texas driver’s license

of Antwaun Deon Robinson, with identifying information and a photograph. Based on our review
                                                -4-
                                                                                          04-14-00512-CR


of the statute, we hold these documents are sufficient to comply with article 51.13, section 3, i.e.,

the Uniform Criminal Extradition Act, and to support the trial court’s determination that the

requirements were met.

          Appellant also alleges the photograph on Robinson’s Alabama driver’s license cannot be

tied to the rest of the supporting Alabama documents because it does not have the same identifying

number as the judgment and other documents relating to his conviction. And thus, according to

Robinson, the documents cannot be linked to him. However, the number on the driver’s license

photograph is a police case number referencing Robinson’s arrest. It is obvious the case number

given to him by the police was issued pursuant to the numbering system used by the Alabama

police. This number is different from the legal cause number given to the matter involving

Robinson once the matter entered the court system. 1 A review of the court documents concerning

Robinson’s case establishes all of the court documents share the same cause number — only the

police case number is different. This difference between the number assigned by law enforcement

versus the number assigned by the Alabama court system does not suggest Robinson is not the

person sought for extradition or that the extradition documents are facially invalid. Thus, we hold

the trial court did not abuse its discretion in determining the extradition documents were in

compliance with article 51.13, section 3 and sufficient to support extradition.

          In his second point of error, Robinson asserts the State failed to prove he is the individual

named in the governor’s warrant and Alabama’s request for extradition. Robinson contends the

driver’s license information of two people with the same name is insufficient evidence of identity.

Robinson again points to the absence of fingerprints cards or an official mugshot, arguing the




1
    The court cause number is CC-2013-63; the police case number is 7100DC201200080000.

                                                      -5-
                                                                                      04-14-00512-CR


absence is fatal to the State’s attempt to establish he is the person named in the extradition

documents. We disagree.

       An accused can challenge the identity of the individual named in a governor’s warrant. Ex

parte Smith, 36 S.W.3d 927, 928 (Tex. App.—San Antonio 2001, no pet.). Once identity is in

issue — and it is undisputed that Robinson placed identity in issue in this case — the burden shifts

to the demanding state to prove the correct individual is being held for extradition. Ex parte Smith,
36 S.W.3d at 928. Identity need not be shown beyond a reasonable doubt, and strict compliance

with the common rules of evidence is unnecessary because the accused is not on trial for the

commission of a crime. Ex parte Martinez, 530 S.W.2d 578, 580–82 (Tex. Crim. App. 1975); Ex

parte Schoels, 643 S.W.2d 761, 762 (Tex. App.—San Antonio 1982, no pet.). Photographic

evidence is sufficient to establish identity in an extradition proceeding. Ex parte Nelson, 594
S.W.2d 67, 68 (Tex. Crim. App. 1979).

       As stated above, the demanding State of Alabama included in its demand packet a copy of

Robinson’s Alabama driver’s license, containing his photograph and other identifying information.

The Coffee County, Alabama clerk certified the document was a true copy. The asylum State of

Texas introduced into evidence a copy of Robinson’s Texas driver’s license, containing his

photograph and other identifying information. The names on the driver’s licenses are unique and

identical. Moreover, by comparing Robinson’s physical appearance when he appeared in court,

the trial court had sufficient information to conclude Robinson was the person named in the

governor’s warrant — and the same individual identified in the Alabama request for extradition

and supporting documents. The record establishes the trial court was able to compare the

photographs and the physical descriptions to those of the individual before him. Accordingly, we

conclude the evidence was sufficient for the trial court to conclude the State met its burden of



                                                -6-
                                                                                      04-14-00512-CR


demonstrating Robinson is the individual named in the governor’s warrant and the Alabama

demand.

                                           CONCLUSION

       Based on the foregoing, we overrule Robinson’s points of error and hold the trial court did

not abuse its discretion in ordering the extradition. Accordingly, we affirm the trial court’s order.


                                                  Marialyn Barnard, Justice

Do Not Publish




                                                -7-